Citation Nr: 0726815	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  03-32 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) for the 
period May 16, 2003 to February 16, 2004.

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD for the period February 17, 2004 to December 19, 2004.

3.  Entitlement to an evaluation in excess of 70 percent for 
PTSD for the period beginning December 20, 2004.

4.  Entitlement to an initial evaluation in excess of 10 
percent for low back injury.

5.  Entitlement to a total rating based upon individual 
unemployability due to a service-connected disability (TDIU).




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to June 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 and July 2006 rating 
decisions issued by the RO.  

In the September 2003 rating decision, the RO granted service 
connection for PTSD and low back injury, evaluated as 30 
percent and 10 percent disabling, respectively; both 
evaluations were made effective from May 16, 2003.  The 
veteran perfected an appeal of the decision seeking higher 
initial ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In July 2004, the RO increased the disability rating for PTSD 
to 50 percent, effective February 17, 2004.  In June 2005, 
the rating was increased to 70 percent, effective December 
20, 2004.  Since the RO did not assign the maximum disability 
rating possible, the appeal for a higher evaluation remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where 
a claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In May 2007, the RO received notification that the North 
Carolina Division of Veterans Affairs (NCDVA) had revoked its 
Power of Attorney with the veteran.  That month, the RO wrote 
to the veteran allowing him 90 days or until the Board issued 
its decision regarding this appeal to secure new 
representation if he so desired.  The veteran has not 
responded, and there is no indication that he has sought 
other representation.  Accordingly, the Board will assume 
that the veteran wishes to proceed unrepresented. 

The issue of whether the veteran is entitled to TDIU is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  For the period May 16, 2003 to February 16, 2004, the 
service-connected PTSD is shown to be productive of a 
disability picture that more nearly approximates that of 
occupational and social impairment, with reduced reliability 
and productivity and difficulty in establishing and 
maintaining effective work and social relationships.

2.  For the period February 17, 2004 to December 19, 2004, 
the service-connected PTSD is not shown to be productive of a 
disability picture greater than occupational and social 
impairment with reduced reliability and productivity and 
difficulty in establishing and maintaining effective work and 
social relationships.

3.  For the period beginning December 20, 2004, the service-
connected PTSD is not shown to be productive of a disability 
picture greater than occupational and social impairment with 
deficiencies in most areas; total occupational and social 
impairment is not demonstrated.

4.  The service-connected low back injury is shown to be 
productive of a disability picture that more nearly 
approximates that of moderate limitation of motion of the 
lumbar spine.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 50 percent evaluation for 
PTSD, for the period May 16, 2003 to February 16, 2004, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411 (2006).

2.  The schedular criteria for a rating in excess of 50 
percent for PTSD, for the period February 17, 2004 to 
December 19, 2004, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, DC 9411 (2006).

3.  The schedular criteria for a rating in excess of 70 
percent for PTSD, for the period beginning December 20, 2004, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, DC 9411 (2006).

4.  The schedular criteria for an initial 20 percent rating 
for low back injury have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5292 (2003); 
38 C.F.R. § 4.71a, DC 5235-5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties and applicable regulations

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in February and November 2005 letters.  By these 
letters, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  
The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case (SSOC), when 
issued following a VCAA notification letter, satisfied the 
due process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.

Here, the noted VCAA letters were issued both subsequent and 
prior to the appealed September 2003 and July 2006 rating 
decisions.   However, the RO has readjudicated the veteran's 
claims concerning increased evaluations for PTSD and low back 
injury in multiple SSOCs.  Moreover, as indicated above, the 
RO has also taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claims and 
assist him in developing relevant evidence. 

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  By a March 2006 letter the RO 
notified the veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id.   
 
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.   Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155 (West 2002).  
Separate diagnostic codes identify the various disabilities.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Fenderson at 126.  Therefore, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2006).

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD for the period May 16, 2003 to February 16, 2004.

Entitlement to an evaluation in excess of 50 percent for PTSD 
for the period February 17, 2004 to December 19, 2004.

Entitlement to an evaluation in excess of 70 percent for PTSD 
for the period beginning December 20, 2004.

Specific rating criteria

Under the criteria of 38 C.F.R. § 4.130, DC 9411, a 30 
percent disability evaluation encompasses PTSD manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)

A 50 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

38 C.F.R. § 4.130, DC 9411 (2006).  

Global assessment of functioning (GAF)

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32).  GAF scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  See 38 C.F.R. § 4.130 
(incorporating by reference the VA's adoption of the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating 
purposes).

Analysis

I.  Higher than 30 percent from May 16, 2003 to February 16, 
2004.

In an April 2003 private evaluation, the veteran reported his 
PTSD symptomatology as daily intrusive thoughts, frequent 
distressing dreams, distress at exposure to triggers, 
avoidance of certain conversations or topics that remind him 
of the past trauma, anhedonia, sense of foreshortened future, 
severe sleep disturbance, anger problems, and memory and 
concentration problems.  He also had some depressive 
symptoms, including depressed mood and thoughts of death or 
suicide.  He reported infrequent periods of auditory 
hallucinations or illusions.  He indicated that he had been 
married for 37 years and was retired from the Department of 
Corrections.

On examination, speech and dress were normal.  His affect was 
slightly restricted.  Thought process was linear.  He did not 
exhibit hallucinations or delusions during the interview, nor 
did he report any current suicidal or homicidal ideation.  
Cognition was grossly intact and judgment and insight were 
fair.  The diagnosis was PTSD.  A GAF score of 35 was 
assigned.  The examiner opined that because of his PTSD, the 
veteran was moderately compromised in his ability to sustain 
social and work relationships.

A May 2003 VA treatment record noted the veteran's report of 
being depressed since his discharge from the service in 1964.  
He tried to stay occupied to avoid feeling depressed and did 
not talk about his depression due to his fear of being 
stigmatized.  His PTSD symptoms included nightmares, visual 
hallucinations, avoidance of war movies, irritability and 
hypervigilance.

On VA examination in July 2003, the veteran reported such 
PTSD symptoms as sleep disturbances, flashbacks, intrusive 
thoughts, anxiousness, hypervigilance, and quick temper.  He 
was not currently working.  He last worked for the Department 
of Corrections, where he reportedly worked for 4-5 years.  He 
lived with his wife and did chores around the house.  He had 
no friends and watched a lot of TV; however, he did go to 
church.  

Objectively, the veteran was cooperative, alert and neatly 
dressed.  There was no loose association or flight of ideas.  
He demonstrated no bizarre motor movement or ticks.  His mood 
was subdued, but his affect was appropriate.  He reported 
having nightmares, flashbacks, and intrusive thoughts.  He 
denied homicidal or suicidal ideation.  There was no 
impairment of thought processes or communication.  He had no 
delusions, hallucinations, or ideas of reference or 
suspiciousness.  Memory, insight and judgment were good.  He 
reported that he experienced traumatic events that included 
threatened death or serious injury.  He tried to avoid 
thinking about the event and avoided reminders of the event.  
He stated that he was less interested in social activities 
and hobbies and he was detached and estranged from others.  
He demonstrated sleep disturbance, anxiousness, easy startle 
response and irritability and those problems interfered with 
work and social activities and caused distress.  The veteran 
was diagnosed with PTSD and assigned a GAF score of 55.  The 
examiner stated that the veteran had moderate impairment of 
social interactions.

An October 2003 VA treatment record noted the veteran's 
slightly disheveled appearance.  He denied any suicidal or 
homicidal ideation or visual hallucinations, but did report a 
history of auditory hallucinations.  He had no delusions.  
Insight and judgment were fair.  His PTSD was confirmed and 
he was assigned a GAF score of 50.

The Board has considered the applicable rating criteria in 
reviewing the case at hand.  Given the evidence of record, 
including such PTSD symptoms as nightmares, flashbacks, 
intrusive thoughts, auditory hallucinations, excessive 
irritability, and avoidance behavior, the Board finds the 
disability picture, for the period May 16, 2003 to February 
16, 2004, more nearly approximates that of occupational and 
social impairment, with reduced reliability and productivity 
and difficulty in establishing and maintaining effective work 
and social relationships as contemplated by a 50 percent 
evaluation under DC 9411.  See 38 C.F.R. § 4.130.  In 
reaching this conclusion the Board notes that in the July 
2003 VA examination, the veteran was assigned a GAF score of 
55.  The Board notes, that a GAF score of 55 represents PTSD 
with moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  While not dispositive, 
the GAF score may certainly be taken into consideration with 
all his other symptoms.  

The Board has considered the possibility of a higher (70%) 
rating; however, the veteran does not display suicidal 
ideation, obsessional rituals which interfere with routine 
activities, gross impairment in thought processes or 
communication, persistent delusion or hallucinations, grossly 
inappropriate behavior, or a persistent danger of hurting 
himself or others.  In this regard the Board notes that the 
April 2003 private examination and October 2003 VA treatment 
record assigned GAF scores of 35 and 50, respectively.  
However, the April 2003 VA examiner specifically stated that 
the veteran was only moderately compromised in his ability to 
sustain social and work relationships while the October 2003 
treatment record revealed no objective findings to show that 
the veteran was more than moderately impaired.  Although the 
veteran exhibited a slightly disheveled appearance and a 
history of auditory hallucinations, he denied any suicidal or 
homicidal ideation or visual hallucinations.  He also did not 
have any delusions and his insight and judgment were 
considered fair.  Based upon these findings and following a 
full review of the record, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's disability picture more nearly approximates a 70 
percent evaluation.

In summary, for the reasons and bases expressed above, the 
Board concludes that, for the period May 16, 2003 to February 
16, 2004, the evidence supports a 50 percent rating, but not 
higher, for PTSD.



II.  Higher than 50 percent from February 17, 2004 to 
December 19, 2004.

The veteran was afforded a VA psychiatric examination in 
February 2004.  His subjective complaints were similar to 
those expressed in the July 2003 examination report.  
Socially, he reiterated that he lived with his wife and had 
one or two friends.  Mental status examination revealed the 
veteran to be alert, cooperative, and casually, but neatly, 
dressed.  He answered questions and volunteered information.  
There were no loose associations or flight of ideas.  No 
bizarre motor movements or tics.  His mood was quite 
pleasant, friendly and cooperative.  His affect appropriate.  
He reported having nightmares and intrusive thoughts, but 
denied homicidal or suicidal ideation or intent.  There was 
no impairment of thought processes or communication.  There 
were no delusions, hallucinations, ideas of reference or 
suspiciousness.  He was oriented times three.  His memory, 
both remote and recent, appeared to be good.  Insight and 
judgment appeared to be adequate as was intellectual 
capacity.  The GAF score assigned was 51.  The examiner 
commented that the veteran had a condition that produced 
difficulty in interpersonal relations and irritability and 
difficulty getting along with others that resulted in 
difficulty with employment, but did not preclude employment.  
The examiner recommended the veteran for outpatient treatment 
and vocational rehabilitation to help him achieve a higher 
level of functioning.

An April 2004 VA treatment record noted the veteran's report 
of increased intrusive thoughts and thoughts of death; 
however, he denied suicidal ideation, intent or plan.  He 
also reported losing interest in many activities, but did 
enjoy time spent with his grandchildren.  His energy level 
was low, but he tried to stay occupied to avoid depressed 
feelings.  Objectively, his appearance reflected good 
grooming and his behavior was cooperative.  His speech was 
regular in rate and rhythm.  His mood was depressed if he sat 
down and "thought about things."  He denied suicidal 
ideation, intent or plan.  His thought processes were 
organized and coherent.  He was grossly oriented.  

With respect to the specifically enumerated symptomatology 
contemplated for a 70 percent evaluation under DC 9411, the 
veteran specifically denied suicidal ideation during the 
February 2004 VA examination and when treated by VA in April 
2004.  In addition, there is no indication that the veteran 
has any obessional rituals which interfere with routine 
activities.  There also has been no clinical description of 
his speech as intermittently illogical, obscure, or 
irrelevant.  Indeed, the February 2004 VA examination found 
that there was no impairment in communication while the April 
2004 treatment record stated that the veteran's speech had 
regular rate and rhythm.  While the veteran reported in April 
2004 that his mood became depressed when he sat down and 
"thought about things," there was no indication he 
demonstrated near-continuous panic or depression affecting 
his ability to function independently, appropriately and 
effectively.  Neither the February 2004 VA nor the April 2004 
VA treatment record noted that the veteran has impaired 
impulse control to such a degree that he has unprovoked 
irritability with periods of violence.  The veteran has not 
reported any such behavior.  Spatial disorientation was not 
shown.  The clinical records do not document any indication 
of neglect of personal appearance and hygiene.  The February 
2004 VA examination described the veteran as being casually, 
but neatly, dressed.  Thereafter, an evaluation in April 2004 
indicated that he had "good grooming."  Finally, it has not 
been shown that his PTSD has resulted in an inability to 
interact and maintain relationships with friends and 
coworkers.  In fact, during the February 2004 VA examination 
the veteran reported that he has one or two friends.  
Furthermore, he has not described any problems in his 
relationship with his wife.

All things considered, the record does not show persistent 
symptoms that equal or more nearly approximate the criteria 
for a 70 percent at any time during the period February 17, 
2004 to December 19, 2004.  See Fenderson, 12 Vet. App. at 
125-26.  The PTSD symptomatology experienced by the veteran 
is as contemplated by the already assigned 50 percent 
evaluation under DC 9411.  Indeed, the GAF score of 51 
assigned at the February 2004 VA examination is indicative of 
moderate PTSD.  See 38 C.F.R. §§ 4.126 (2006).  Therefore, 
this part of the claim is denied.  

III.  Higher than 70 percent from December 20, 2004.

In a December 2004 private facility treatment note, the 
examiner observed recent PTSD symptoms such as nightmares, 
distress at exposure to triggers reminding the veteran of 
past trauma, avoidance behavior, severe sleep disturbance, 
irritability and anger outbursts, concentration and memory 
problems, depressed mood, thoughts of death, and auditory 
illusions or hallucinations.  The examiner opined that 
because of his PTSD the veteran was severely compromised in 
his ability to sustain social and work relationships.  Thus, 
the examiner concluded that the veteran was permanently and 
totally disabled and unemployable.

During a June 2006 VA examination, the veteran's reported 
PTSD symptoms remained unchanged from earlier examinations.  
His reported social activities involved walking around the 
mall with his wife and going to church.  He did not have any 
real close friends.  He reported last working full-time in 
2002.  Since then he worked part-time at Wal-mart for about 
6-7 months, working 3 days per week.

On examination, his mood was tense, but cooperative and 
friendly.  His affect was appropriate.  He alleged nightmares 
and intrusive thoughts, but denied suicidal or homicidal 
ideation.  He had no impairment of thought processes or 
communication.  He had no delusions, hallucinations, ideas of 
reference, or suspiciousness.  Memory, insight and judgment 
were adequate.  The veteran's diagnosed PTSD was confirmed 
and he was assigned a GAF score of 51.  The examiner noted 
that the veteran complained of anxiety, sleep disturbance, 
difficulty getting along with others, irritability, and 
avoidance behavior.  The examiner opined that all these 
traits would certainly make employment difficult, but did not 
in and of itself preclude employment.  

The Board has considered the applicable rating criteria.  
Given a careful review of the evidentiary record, the Board 
finds for the period beginning December 20, 2004, the 
service-connected PTSD demonstrated a level of disablement no 
greater than that of occupational and social impairment with 
deficiencies in most areas as contemplated by the already 
assigned 70 percent evaluation under DC 9411.  See 38 C.F.R. 
§ 4.130.  The evidence does not support a conclusion that the 
veteran has symptoms of total occupational and social 
impairment which would warrant the assignment of a 100 
percent disability rating.

The Board acknowledges the private psychiatrist's December 
2004 opinion on the severity of the veteran's mental 
disorder.  However, the private examiner did not clinically 
evaluate the veteran nor did he review the veteran's medical 
records.  In addition, the examiner provided no rationale for 
his conclusions.  

In this regard, the Board notes the probative value of a 
medical opinion largely depends upon the extent to which such 
an opinion was based on a thorough review of a veteran's 
medical history, as contained in his claims file.  In cases 
where an examiner who has rendered a medical opinion has not 
had an opportunity to review the veteran's medical records, 
the medical opinion's probative value is substantially 
limited.  See Miller v. West, 11 Vet. App. 345, 348 (1998) 
(bare conclusions without a factual predicate in the record 
are not considered probative); Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994).  

By contrast, the Board notes that the VA psychiatrist's June 
2006 report contained a more detailed account of the 
veteran's history and symptomatology, which included a review 
of the veteran's claims file, including the December 2004 
private psychiatric evaluation, prior to completion of the 
examination.   A full mental status evaluation was also 
conducted.  

The June 2006 VA examination found no objective evidence of 
gross impairment in thought processes or communication nor 
any evidence of persistent delusions or hallucinations.  On 
the contrary, the veteran denied any auditory or visual 
hallucinations or delusions.  The veteran also denied any 
suicidal or homicidal ideations, confirming that he not 
currently in persistent danger of hurting himself or others.  
There was no evidence of any behavior which could be 
described as "grossly inappropriate".  The veteran was 
oriented in all spheres and his memory, both remote and 
recent, was adequate.  

Based on this evidence, the Board finds that the veteran's 
PTSD symptomatology is not consistent with the assignment of 
a 100 percent rating, but is more reflective of occupational 
and social impairment, with deficiencies in most areas, 
consistent with the currently assigned 70 percent rating.

In not granting a 100 percent schedular rating for PTSD, the 
Board is not minimizing the severity of the veteran's 
symptoms.  These symptoms, while productive of significant 
impairment, are not so severe that the veteran can be said to 
be totally impaired.  Despite demonstrated difficulties with 
respect to social relationships, the veteran is clearly able 
to function socially, as has been demonstrated by his going 
to the mall with his wife and attending church.  Hence, the 
evidence does not demonstrate total social impairment.  With 
respect to occupational impairment, this is clearly 
demonstrated, but such pathology is contemplated in the 
assignment of a 70 percent rating.  In this regard, the Board 
acknowledges the December 2004 private examiner's statement 
that the veteran was unemployable and severely compromised in 
his ability to sustain work relationships; however, due to 
the lack of clinical findings and supportive rationale, the 
Board finds more persuasive the conclusion of the June 2006 
VA examiner that the veteran's PTSD did not preclude 
employment.  

As total occupational and social impairment is not 
demonstrated there is no basis to justify the assignment of 
an evaluation in excess of 70 percent for the service-
connected PTSD for the period beginning December 20, 2004.  
Therefore, this veteran's claim for increase must be denied.

Entitlement to an initial evaluation in excess of 10 percent 
for low back injury.

When determining the severity of a musculoskeletal disability 
such as the ones at issue, which are at least partly rated on 
the basis of range of motion, VA must consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of her pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when her 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2006).



Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).  The RO provided the veteran 
with the new regulatory criteria in the October 2003 
statement of the case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board will therefore evaluate her disability 
under both the former and current standards, keeping in mind 
the revised criteria may not be applied to any time period 
before the effective date of the change.  See 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2006); VAOPGCPREC. 3-
2000 (April 10, 2000); Green v. Brown, 10 Vet. App. 111, 117 
(1997).

Under former DC 5292, for limitation of motion of the lumbar 
spine, a 10 percent evaluation requires slight limitation of 
motion, a 20 percent evaluation requires moderate limitation 
of motion, and a 40 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (2002).

Under former DC 5293, a 10 percent rating is assigned for 
mild intervertebral disc syndrome (IVDS) and a 20 percent 
evaluation is assigned for IVDS with recurring attacks.  A 40 
percent evaluation is assigned for severe IVDS with recurring 
attacks with intermittent relief.  38 C.F.R. § 4.71a, DC 5293 
(2002).

Under the revised DC 5293 in effect from September 23, 2002 
through September 25, 2003, IVDS can be evaluated based 
either on the duration of incapacitating episodes or a 
combination of the chronic orthopedic and neurological 
manifestations.  Effective September 26, 2003, that portion 
of the rating schedule pursuant to which disabilities of the 
musculoskeletal system and spine are evaluated was again 
revised.  However, these revisions do not materially affect 
this case since the criteria under DC 5293 for IVDS did not 
change (although the DC has been renumbered from 5293 to 
5243).

Under former DC 5295, lumbosacral strain is rated 10 percent 
disabling when there is characteristic pain on motion and 20 
percent disabling when there is muscle spasm on extreme 
forward bending, and unilateral loss of lateral spine motion 
in the standing position.  A 40 percent rating requires that 
the lumbosacral strain be severe, with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral spine motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, DC 5295 (2002).

Under the revised criteria, effective September 26, 2003, a 
general rating formula for diseases and injuries of the spine 
will provide that with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease the following ratings will 
apply.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

38 C.F.R. § 4.71a, DCs 5235-5243 (2006).

Analysis

During a July 2003 VA examination, the veteran complained of 
pain in the low back with some radiation into the right side 
and additional flare-ups of pain with strenuous activity.  On 
examination, range of motion testing revealed 80 degrees of 
forward flexion; 20 degrees of backward extension; 30 degrees 
of lateral flexion bilaterally; and 25 degrees of rotation 
bilaterally.  The veteran reported pain in all these 
movements; however, he did not have spasm, weakness, or 
tenderness.  There were no noted postural abnormalities, 
fixed deformity, neurological abnormalities, or vertebral 
fractures.  The veteran was diagnosed with low back injury as 
result of in-service parachute accident.

In a February 2004 VA examination the veteran complained of a 
constant achy and sharp pain in his low back that did not 
radiate.  He rated the pain as an 8-9 on a scale of 1-10.  
Pain was relieved with daily dosages of 600 mg ibuprofen.  He 
did not report any periods of flare-ups of pain.  He reported 
difficulty with bending, lifting, bathing and dressing as a 
result of his back pain.  Additionally, he could only walk 
for about 30 minutes and sit for about an hour.

On examination, he had normal posture with no noted 
deformities of the spine.  There was tenderness of the lumbar 
spine and paraspinal musculature; but no sacroiliac 
tenderness.  Range of motion testing revealed 60 degrees of 
forward flexion with pain; 40 degrees of backward extension 
with pain; lateral flexion of 40 and 30 degrees to the right 
and left respectively with pain at the extremes; and rotation 
of 45 and 50 degrees to the right and left respectively with 
pain at the extremes.  There was no objective evidence of 
painful motion or muscle spasm.  There was no additional 
limitation by fatigue or noted postural abnormalities.  He 
had normal strength, deep tendon reflexes, and sensations in 
his lower extremities.  The examiner diagnosed degenerative 
disc disease of the lumbosacral spine.

During a June 2006 VA examination, the examiner continued to 
complain of a constant back pain that did not radiate.  Non-
steroidal anti-inflammatories offered some relief.  He 
reported severe flare-ups of pain about four times a week.  
He did not list any specific precipitating factors, but 
avoided lifting, bending, stooping, or twisting during that 
time.  He wore a back brace, but did not use a cane or 
crutches.  He reported taking early retirement from his job 
because of his back problems and other medical problems.  All 
other activities of daily living were not significantly 
impacted by his back problems.

On examination, the veteran had very slight tenderness to 
deep palpation over the sacroiliac joints bilaterally, 
greater on the right than on the left.  There was no noted 
sciatic notch tenderness.  Range of motion testing revealed 
backward extension to about 10 degrees with complaints of 
stiffness; laterally flexion to about 20 degrees with 
complaints of stiffness; forward flexion to about 80 degrees 
with complaints of pain and stiffness; and 30 degrees of 
rotation with complaints of pain and stiffness.  There was no 
change in range of motion as a result of repetitive movement.  
X-rays indicated some mild degenerative changes.  Motor and 
sensory examination of the lower extremities was grossly 
normal, equal, and symmetrical bilaterally, as were deep 
tendon reflexes.  There were no reported incapacitating 
episodes with physician ordered bed rest.  The veteran was 
diagnosed with degenerative disc disease of the lumbosacral 
spine with lumbosacral strain and residuals.

The Board has applied all of the noted criteria to the case 
at hand.  However, given the veteran does not demonstrate 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral in standing 
position, there is no evidence to warrant an evaluation in 
excess of 10 percent under the former criteria of DC 5295.  
38 C.F.R. §§ 4.40, 4.45.  In addition, a rating under former 
DC 5293 is not appropriate since there has been no showing 
that the veteran has IVDS.  

The Board finds, however, that the facts support a 20 percent 
rating under former DC 5292.  That is, given the veteran's 
consistent complaints of pain, stiffness and functional loss 
along with the results of range of motion testing, the Board 
feels that the evidence reflects moderate limitation of 
motion of the lumbar spine.  See DeLuca, supra. 

The Board has considered whether a 40 percent rating is 
warranted under former DC 5292; however, the clinical 
findings do not show severe limitation of motion of the 
lumbar spine.  In this regard, the Board notes that the July 
2003, February 2004 and June 2004 all showed that the veteran 
had well over 50 percent of normal forward flexion in his low 
back.  In fact, the July 2003 and June 2006 examinations 
revealed that 80 degrees of forward flexion in his low back, 
which is almost full (90 degrees).  In addition, the July 
2003 examination showed that the veteran had only 10 degrees 
less than full rotation in his back while the June 2004 
examination showed that it was full (30 degrees).  Such 
findings clearly do not reflect severe limitation of motion.  

The Board has also considered whether a rating higher than 20 
percent is warranted under the new rating criteria.  However, 
the July 2003 (80 degrees), February 2004 (60 degrees) and 
June 2006 (80 degrees) VA examinations do not show forward 
flexion of the thoracolumbar spine to be 30 degrees or less.  
The Board notes that ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)]. Because the 
veteran is able to move his lower back joint, by definition, 
it is not immobile.  Therefore, ankylosis is not shown.

The current schedular criteria allow for associated objective 
neurologic abnormalities to be rated separately under an 
appropriate diagnostic code.  However, the July 2003 
specifically stated that there were no neurological 
abnormalities.  The June 2006 VA examination likewise 
indicated that sensory examination of the lower extremities 
was grossly normal.  Despite the veteran's complaints of 
radiating pain, because there is no objective evidence of any 
neurological symptoms associated with the service-connected 
low back disability, a separate rating cannot be assigned.

Overall, as the evidence supports the assignment of an 
evaluation of 20 percent for the service-connected low back 
disability, the appeal to this extent is allowed.  See 
38 C.F.R. § 4.7.




ORDER

An increased evaluation of 50 percent, but not higher for the 
service-connected PTSD, for the period May 16, 2003 to 
February 16, 2004, is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.

Evaluation in excess of 50 percent for the service-connected 
PTSD for the period February 17, 2004 to December 19, 2004 is 
denied.

Evaluation in excess of 70 percent for the service-connected 
PTSD for the period beginning December 20, 2004 is denied.

An increased evaluation of 20 percent, but not higher for the 
service-connected low back injury is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.


REMAND

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2006).  Total disability ratings for compensation may 
be assigned, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Disabilities resulting from common etiology or a single 
accident will be considered as one disability.  Id.

The veteran has claimed that he is unable to work due to his 
service- connected disabilities.  In view of the Board's 
favorable determination regarding the veteran's claim for an 
increased evaluation for his PTSD and low back injury 
effective from May 16, 2003 (date of original claim), the RO 
should reconsider the veteran's entitlement to a TDIU.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  If deemed necessary, schedule the 
veteran for a VA examination to determine 
whether he is unable to secure and follow 
substantially gainful occupation due to his 
service-connected disabilities.  Send the 
claims folder to the examiner for review in 
conjunction with this examination.

2. Adjudicate the veteran's TDIU claim.  If 
the benefit sought remains denied, the 
veteran should be provided a SSOC that 
contains notice of all relevant actions 
taken on the claim. An appropriate period 
of time should be allowed for response. 

Thereafter if indicated, the case should be returned to the 
Board for further appellate review.  

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


